Exhibit 10.1
EXCHANGE AGREEMENT
(Unrestricted Stock)
                                                      (the “Undersigned”), for
itself and on behalf of the beneficial owners listed on Exhibit A hereto
(“Accounts”) for whom the Undersigned holds contractual and investment authority
(each Account, as well as the Undersigned if it is exchanging Notes (as defined
below) hereunder, a “Holder”), enters into this Exchange Agreement (the
“Agreement”) with Forest City Enterprises, Inc., an Ohio corporation (the
“Company”), on May ___, 2011 whereby the Holders will exchange (the “Exchange”)
the Company’s 5.00% Convertible Senior Notes due 2016 (the “Notes”) for shares
of the Company’s Class A common stock, par value $0.33-1/3 per share (the
“Class A Common Stock”), and a cash payment.
           On and subject to the terms hereof, the parties hereto agree as
follows:
Article I:  Exchange of the Notes for Class A Common Stock
           At the Closing (as defined herein), the Undersigned hereby agrees to
cause the Holders to exchange and deliver to the Company the following Notes,
and in exchange therefor the Company hereby agrees to issue to the Holders the
number of shares of Class A Common Stock described below* and to pay in cash the
following accrued but unpaid interest on such Notes:

       
Principal Amount of Notes to be Exchanged: $
   
 
   
 
  (the “Exchanged Notes”).

         
Number of Shares of Class A Common Stock to be issued in Exchange:
      shares
 
       
 
  (the “Shares”).    

         
Cash Payment of Accrued but Unpaid Interest on Exchanged Notes: $
       
 
       
 
  (the “Cash Payment”).    

           The closing of the Exchange (the “Closing”) shall occur on a date
(the “Closing Date”) no later than three business days after the date of this
Agreement. At the Closing, (a) each Holder shall deliver or cause to be
delivered to the Company all right, title and interest in and to its Exchanged
Notes free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to the Exchanged
Notes free and clear of any Liens, and (b) the Company shall deliver to each
Holder the number of Shares and the portion of the Cash Payment specified on
Exhibit A hereto (or, if there are no Accounts, the Company shall deliver to the
Undersigned, as the sole Holder, all of the Shares and Cash Payment specified
above); provided, however, that the parties acknowledge that the delivery of the
Shares to the Holders may be delayed due to procedures and mechanics within the
system of the Depository Trust Company and that such delay will not be a default
under this Agreement so long as (i) the Company is using its best efforts to
effect the issuance of the Shares, and (ii) such delay is no longer than three
business days.
Article II:  Covenants, Representations and Warranties of the Holders
           Each Holder (and, where specified below, the Undersigned) hereby
covenants (solely as to itself) as follows, and makes the following
representations and warranties (solely as to itself), each of which is and shall
 

*   Cash will be paid in lieu of a fractional share at a price per share agreed
upon by the parties.

 



--------------------------------------------------------------------------------



 



be true and correct on the date hereof and at the Closing, to the Company,
Lazard Frères & Co. LLC and Lazard Capital Markets LLC, and all such covenants,
representations and warranties shall survive the Closing.
           Section 2.1      Power and Authorization. The Holder is duly
organized, validly existing and in good standing, and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby. If the
Undersigned is executing this Agreement on behalf of Accounts, (a) the
Undersigned has all requisite discretionary and contractual authority to enter
into this Agreement on behalf of, and bind, each such Account, and (b) Exhibit A
hereto is a true, correct and complete list of (i) the name of each Account,
(ii) the principal amount of such Account’s Exchanged Notes, (iii) the number of
Shares to be issued to such Account in respect of its Exchanged Notes, and (iv)
the portion of the Cash Payment to be paid to such Account in respect of the
accrued interest on its Exchanged Notes.
           Section 2.2      Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Undersigned and the Holder
and constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.
           Section 2.3      Title to the Exchanged Notes. The Holder is the sole
legal and beneficial owner of the Exchanged Notes set forth opposite its name on
Exhibit A hereto (or, if there are no Accounts, the Undersigned is the sole
legal and beneficial owner of all of the Exchanged Notes). The Holder has good,
valid and marketable title to its Exchanged Notes, free and clear of any Liens
(other than pledges or security interests that the Holder may have created in
favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker). The Holder has not, in whole or in part, except as
described in the preceding sentence, (a) assigned, transferred, hypothecated,
pledged, exchanged or otherwise disposed of any of its Exchanged Notes or its
rights in its Exchanged Notes, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Exchanged Notes. Upon the Holder’s delivery of its Exchanged
Notes to the Company pursuant to the Exchange, such Exchanged Notes shall be
free and clear of all Liens created by the Holder.
           Section 2.4      Accredited Investor. The Holder is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”).
           Section 2.5      No Affiliate, Related Party or 5% Shareholder
Status. The Holder is not, and has not been during the consecutive three month
period preceding the date hereof, a director, officer or “affiliate” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”) of the
Company. To its knowledge, the Holder did not acquire any of the Exchanged
Notes, directly or indirectly, from an Affiliate of the Company. The Holder and
its Affiliates collectively beneficially own and will beneficially own as of the
Closing Date (but without giving effect to the Exchange) (i) less than 5% of the
aggregate outstanding shares of the Company’s Class A Common Stock and Class B
common stock, par value $0.33 1/3 per share (the “Class B Common Stock;” and
together with the Class A Common Stock, the “Common Stock”), and (ii) less than
5% of the aggregate number of votes that may be cast by holders of those
outstanding securities of the Company that entitle the holders thereof to vote
generally on all matters submitted to the Company’s shareholders for a vote (the
“Voting Power”). The Holder is not a subsidiary, affiliate or, to its knowledge,
otherwise closely-related to any director or officer of the Company or
beneficial owner of 5% or more of the outstanding Common Stock or Voting Power
(each such director, officer or beneficial owner, a “Related Party”). To its
knowledge,

2



--------------------------------------------------------------------------------



 



no Related Party beneficially owns 5% or more of the outstanding voting equity,
or votes entitled to be cast by the outstanding voting equity, of the Holder.
           Section 2.6      No Illegal Transactions. Each of the Undersigned and
the Holder has not, directly or indirectly, and no person acting on behalf of or
pursuant to any understanding with it has, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) since the time that
the Undersigned was first contacted by either the Company, Lazard Frères & Co.
LLC or Lazard Capital Markets LLC or any other person regarding the Exchange,
this Agreement or an investment in the Class A Common Stock or the Company. Each
of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Solely for purposes of this
Section 2.6, subject to the Undersigned’s and the Holder’s compliance with its
obligations under the U.S. federal securities laws and the Undersigned’s and the
Holder’s internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holder’s respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account that was effected without
the advice or participation of, or such Account’s receipt of information
regarding the Exchange provided by, the Undersigned.
           Section 2.7      Adequate Information; No Reliance. The Holder
acknowledges and agrees that (a) the Holder has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Exchange and has had the opportunity to review the Company’s filings and
submissions with the Securities and Exchange Commission (the “SEC”), including,
without limitation, all information filed or furnished pursuant to the Exchange
Act, (b) the Holder has had a full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Exchange,
(c) the Holder has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Exchange and to make an informed investment decision with respect to such
Exchange, and (d) the Holder is not relying, and has not relied, upon any
statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (i) the publicly available filings and
submissions made by the Company with the SEC under the Exchange Act and (ii) the
representations and warranties made by the Company in this Agreement.
Article III:  Covenants, Representations and Warranties of the Company
           The Company hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.
           Section 3.1      Power and Authorization. The Company is duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation, and has the power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the Exchange contemplated hereby.

3



--------------------------------------------------------------------------------



 



           Section 3.2      Valid and Enforceable Agreement; No Violations. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions. This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Company’s charter, bylaws or other organizational documents,
(ii) any agreement or instrument to which the Company is a party or by which the
Company or any of its assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Company.
           Section 3.3      Valid Issuance of the Class A Common Stock. The
Shares have been duly authorized by the Company and, when issued and delivered
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Shares will be validly issued, fully paid
and non-assessable. The Shares will not, at the Closing, be subject to any
preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of each Holder’s representations and warranties hereunder,
the Shares (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) of the Securities
Act, (b) will, at the Closing, be free of any restrictions on resale by such
Holder pursuant to Rule 144 promulgated under the Securities Act, and (c) will
be issued in compliance with all applicable state and federal laws concerning
the issuance of the Shares.
           Section 3.4      Listing. When issued in the Exchange, the Shares
shall be listed on the New York Stock Exchange.
           Section 3.5      Disclosure. On or before the first business day
following the date of this Agreement, the Company shall issue a publicly
available press release or file with the SEC a Current Report on Form 8-K
disclosing all material terms of the Exchange (to the extent not previously
publicly disclosed).
Article IV:  Miscellaneous
           Section 4.1      Entire Agreement. This Agreement and any documents
and agreements executed in connection with the Exchange embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
           Section 4.2      Construction. References in the singular shall
include the plural, and vice versa, unless the context otherwise requires.
References in the masculine shall include the feminine and neuter, and vice
versa, unless the context otherwise requires. Headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meanings of the provisions hereof. Neither party, nor its respective counsel,
shall be deemed the drafter of this Agreement for purposes of construing the
provisions of this Agreement, and all language in all parts of this Agreement
shall be construed in accordance with its fair meaning, and not strictly for or
against either party.
           Section 4.3      Governing Law. This Agreement shall in all respects
be construed in accordance with and governed by the substantive laws of the
State of New York, without reference to its choice of law rules.
           Section 4.4      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed as of the date first above written.



      “UNDERSIGNED”:
 
   
 
(in its capacities described in the first paragraph hereof)
 
   
By: 
   
 
 
   
Name:
   
 
   
 
   
Title:
   
 

      “COMPANY”:
 
    FOREST CITY ENTERPRISES, INC.
 
   
By:
   
 
 
   
Name: Robert G. O’Brien
 
   
Title:
  Executive Vice President and Chief Financial Officer



Signature Page to Exchange Agreement
[Name of Holder]

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Exchanging Beneficial Owners

                                                    Name of     Principal Amount
of     Number of Shares of           Beneficial Owner     Exchanged Notes    
Class A Common Stock     Cash Interest Payment                                  
                                                                               
                                                                               
                                                 

6